Citation Nr: 1451027	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a kidney disability, to include as due to diabetes mellitus.  

2.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus and a kidney disability.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided testimony during a hearing before the Board at the RO in October 2013.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for an increased rating for diabetes mellitus was raised in a May 2011 statement by the Veteran.  In addition, the issue of service connection for hypertensive heart disease was raised during a December 2009 VA examination, in which an examiner stated that the disability was due to service-connected diabetes mellitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that the issue of service connection for hypertensive heart disease may have implications for the issues addressed herein and remanded for additional development.  Therefore, it is recommended that that issue be considered promptly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the October 2013 Board hearing, the Veteran stated that he receives VA treatment for PTSD.  The last VA treatment of record is dated in June 2011.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

If evidence of a current disability is obtained, he should be provided with a VA examination in order to determine whether a currently diagnosed disability is etiologically related to service.  

Moreover, the Veteran reported in a May 2011 statement that he received care from multiple private treatment providers, including with Debra Gibson (his nurse) and Mark Teter, M.D.  It does not appear that all records from these providers have been obtained.  VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2013).

In October 2013, the Veteran submitted a statement from his private physician, Dr. Teter, who asserted that it was at least as likely as not that hypertension and kidney disease were secondary to his service-connected diabetes.  A rationale was not provided.  The Board finds that a request should be made to this private treatment provider to attempt to obtain his rationale for this statement.  

A November 2010 VA examination indicated that there is no evidence of kidney disease; however, as the Veteran noted in the May 2011 statement, a March 2010 renal sonogram stated, "There is abnormal parenchymal texture in both kidneys suggestive of diffuse renal parenchymal disease."  This finding may have implications for the issues of service connection for kidney disease and hypertension.  Therefore, if service connection for kidney disease and hypertension cannot be granted following the above-requested development, a new VA opinion is required to determine whether there is current kidney disease etiologically related to diabetes, and if so, whether that kidney disease has caused or aggravated hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created since June 2011, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment, including those referenced in the May 2011 statement.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  If evidence of a current acquired psychiatric disability is obtained, provide the Veteran a VA examination to determine whether any currently diagnosed disability is etiologically related to service.  

4.  Contact Dr. Teter regarding the October 2013 opinion and request a rationale for the opinion provided.  

5.  If, after the above-requested development, service connection for kidney disease and hypertension cannot be granted, obtain a new VA opinion regarding these issues.  If a new examination is determined necessary, one should be provided.  The claims folder, including any relevant records contained in the virtual system, must be sent to the examiner for review. 

The examiner is requested to state whether the Veteran has kidney disease and should specifically comment on the March 2010 renal sonogram referenced above.  Then, the examiner should provide an opinion as to whether it is at least as likely as not that any kidney disability, to include diffuse renal parenchymal disease, was proximately caused by or proximately aggravated by her service-connected diabetes.  

If the examiner finds that any kidney disability is related to diabetes, the examiner must also provide an opinion as to whether it is at least as likely as not that hypertension was proximately caused by or proximately aggravated by the kidney disease.  

The examiner should provide rationale for all opinions.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



